 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        PERFECT COMPANY,                                  CASE NO. C14-5976-RBL
 9
                               Plaintiff,                 SECOND MARKMAN CLAIMS
10              v.                                        CONSTRUCTION

11      ADAPTICS LIMITED,                                 DKT. #264 & 265

12                             Defendant.

13

14          THIS MATTER is before the Court following a claims construction hearing pursuant to

15   Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996). The parties seek construction of

16   seven claims of United States Patent No. 9,772,217 (the ‘217 patent). The Court has reviewed all

17   of the materials presented, and heard expert testimony and argument of counsel.

18                                          I. LEGAL STANDARD

19          Claim construction is a matter of law for the court. Markman v. Westview Instruments,

20   Inc. 517 U.S. 370 (1996). The claims of the patent establish and limit the patentee’s right to

21   exclude by “describing the outer boundaries of the invention.” Warner-Jenkinson Co., Inc. v.

22   Hilton Davis Chem. Co., 520 U.S. 17, 27 n. 4 (1997). In construing the language of a claim, the

23   court primarily focuses on so-called “intrinsic evidence” which is comprised of the patent itself,

24

     SECOND MARKMAN CLAIMS CONSTRUCTION
     -1
 1   including the claims, the specification and, if in evidence, the prosecution history. See Phillips

 2   v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005). Specifically, the court first looks to
 3   the words of the claims themselves, both asserted and non-asserted, to define the scope of the
 4   patented invention. The ordinary and customary meaning of a term is defined by a person of
 5   ordinary skill in the art (PHOSITA) at the time of the invention. Id. The context in which a term
 6   is used can be “highly instructive” in resolving the meaning of the term. Id. at 1314. For
 7   example, if a claim has the term “steel baffle,” it strongly implies that the term “baffle” does not
 8   inherently include objects made of steel. Id. Other claims in a patent may also provide valuable
 9   contextual cues for deciphering the meaning of a term. Id. If a limitation is present in a
10   dependent claim, then there is a presumption that the limitation is not present in the parent claim.
11   Id. at 1314-15.
12          The court then reviews the specification to determine whether the inventor has used any
13   terms in a manner inconsistent with their ordinary meaning. The specification acts as a dictionary
14   when it expressly defines terms used in the claims or when it defines terms by implication[.]
15   Thus, the specification is always highly relevant to the claim construction analysis. Usually, it is
16   dispositive; it is the single best guide to the meaning of a disputed term. Id.
17          The prosecution history of a patent is the last piece of intrinsic evidence that a court
18   should consider when construing the claims of the patent. Id. at 1317. The prosecution history
19   provides evidence of how the U.S. Patent and Trademark Office (“PTO”) and the inventor
20   understood the patent. Id. A court, however, should be aware that the prosecution history
21   represents the ongoing negotiation between the PTO and the applicant, rather than the final
22   product. Id. As such, the prosecution history may lack the clarity of the specification and may
23   not be as useful for claim construction purposes. Id. In certain instances, however, the
24


     DKT. #264 & 265 - 2
 1   prosecution history may provide guidance of an applicant’s intent to specifically limit the scope

 2   of a given claim term. Id.

 3             Extrinsic evidence is the last category of evidence a court may consider when

 4   construing patent claims. Id. Such extrinsic evidence includes expert and inventor
 5   testimony, dictionaries, and learned treatises. Id. On its own, extrinsic evidence is
 6
     unlikely to be reliable in guiding the court’s claim construction. Id. at 1319. Instead,
 7
     extrinsic evidence should be considered in the context of the intrinsic evidence. Id. A
 8
     court may also use extrinsic evidence to determine how a person of ordinary skill in the
 9
     art would understand the claimed invention. Id. It is the Court’s duty to resolve fundamental
10
     disputes among the parties as to the scope of a claim term, but it is not the Court’s duty to
11
     construe every claim term, or to repeat or restate every claim term. See U.S. Surgical Corp. v.
12
     Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997); 02 Micro Int’l Ltd. v. Beyond Innovation
13
     Tech Corp., 521 F.3d 1351, 1362 (Fed. Cir. 2008).
14
           Ultimately, the interpretation to be given a term can only be determined and
15         confirmed with a full understanding of what the inventors actually invented and
           intended to envelop with the claim. The construction that stays true to the claim
16         language and most naturally aligns with the patent’s description of the invention will
           be, in the end, the correct construction.
17
     See Phillips v. AWH Corp., 415 F. 3d 1303, 1312 (Fed. Cir. 2005).
18
                                          II. DISPUTED TERMS
19
               Because this is the second Markman hearing in this case, some terms have already been
20
     construed. Dkt. #190. However, the following terms are disputed, and the Court’s constructions
21
     follow.
22

23

24


     DKT. #264 & 265 - 3
 1   1.        “Computing Device”

 2             The term “computing device” appears in claims 1, 5, 6, 9, and 13. The parties’ competing

 3   constructions are summarized in Perfect’s opening brief:

 4

 5

 6

 7

 8
     Dkt. #274, at 6.
 9
               For its construction, Perfect relies chiefly on the following statement from the ‘217
10
     Patent: “the culinary ratio system 100 has a smart scale 102, a smart device 104 (computing
11
     device) and a communication 105 there between.” According to Perfect, this shows both that a
12
     “computing device” is something different from a “smart scale,” and that a “computing device”
13
     is synonymous with a “smart device.” Perfect then points to the ‘217 Patent’s examples of things
14
     that might constitute a “smart device,” which include “a personal computer and mobile device
15
     such as a tablet computer or a mobile phone.” Perfect notes that the drawings of a “smart device”
16
     in the ‘217 Patent show a tablet computer. In addition, Perfect contends that in the original
17
     nonprovisional (from which the ‘365 and ‘217 Patents derive), and in ‘365 and ‘217 Patents
18
     themselves, the location of the electronic display is described as being “with” a computing
19
     device.
20
               Adaptics argues that the ordinary meaning of “computing device” is the appropriate
21
     construction because the term merely consists of the word “device” modified by the word
22
     “computing.” In addition, Adaptics argues “computing device” should be construed the same
23
     way in both Patents, and the parties used the term in a generic sense previously for the ‘365
24


     DKT. #264 & 265 - 4
 1   Patent. Adaptics also contends that, because “examples of a smart device include a personal

 2   computer and mobile device such as a tablet computer or mobile phone,” there cannot be a

 3   requirement that the electronic display be located in the same housing. Adaptics goes on to argue

 4   that the Court should not adopt Perfect’s construction because it would create redundancy with

 5   other claim terms, such as “electronic display.” Adaptics similarly contends that, if “computing

 6   device” and “smart device” were actually identical terms, it would make no sense for the patents

 7   to differentiate between them. Finally, Adaptics argues that “claim differentiation strongly

 8   implies that not all ‘computing devices’ come ‘with an electronic display,’ much less an

 9   ‘integrated electronic display.’” Dkt. #265, at 10 (differentiating claims 1 and 13).

10           The Court agrees with Perfect that Adaptics’ ordinary meaning construction overlooks

11   the specification’s context. See Phillips, 415 F.3d at 1321 (“[H]eavy reliance on the dictionary

12   divorced from the intrinsic evidence risks transforming the meaning of the claim term to the

13   artisan into the meaning of the term in the abstract, out of its particular context, which is the

14   specification.”). The ‘217 Patent equates “computing device” with “smart device” by putting the

15   former in parentheses after the latter, showing that the words are intended to be used

16   interchangeably. This conclusion is reinforced by the specification’s statement that, “[w]hen

17   appropriate, like reference materials and characters are used to designate identical,

18   corresponding, or similar components in different figures.” This suggests that the author intended

19   to indicate such identicalness or similarity by subsequently inserting “computing device” in

20   parentheses next to “smart device.”

21          Although Adaptics argues that this parenthetical could also be a way of indicating that a

22   “smart device” is a specific example of a type of “computing device,” this theory would make

23   more sense if the article “a” were included in front of “computing device.” It also overlooks the

24


     DKT. #264 & 265 - 5
 1   fact that “computing device” was not included in parentheses after the term “smart scale,” which

 2   is used earlier in the same sentence. If the term “computing device” were intended to bear a

 3   broad definition, that definition would presumably also encompasses a “smart scale,” but the

 4   specification specifically omits an association between those two terms.

 5          Furthermore, the specification and claims uniformly make clear that the “computing

 6   device” must be able to do three things: (1) receive real-time data from a scale, (2) perform

 7   various types of computations based on the data received, and (2) cause an electronic display to

 8   display real-time data. The term “computing device” first appears in the abstract, where it is

 9   described as “configured to communicate with the scale.” The term is used only once in the

10   specification, as described already. Then, the term is used numerous times throughout claims 1

11   through 16. In all of these claims, the “computing device” is described as “receiving real-time

12   data from a scale” and “causing an electronic display to display real-time progress,” or as

13   “configured for” these functions. These capabilities are therefore essential qualities of the

14   “computing device” envisioned by the ‘217 Patent, and Perfect’s construction is correct to

15   encompass them.

16          However, while the Court agrees that “computing device” should not simply take on its

17   ordinary dictionary meaning, Perfect’s hyper-specific construction contradicts the ‘217 Patent in

18   several regards. First, if a “computing device” is the same as a “smart device,” then the definition

19   of “computing device” must necessarily include a “personal computer,” which is the first

20   example of a “smart device” listed in the specification. The specification also mentions

21   elsewhere that a user can enter commands for the app through the “smart device” using a

22   “mouse, a keyboard, or touch screen.” Because a personal computer can have a separate monitor

23

24


     DKT. #264 & 265 - 6
 1   and involves a mouse, Perfect’s requirement that a “computing device” have an “integrated

 2   electronic display in the same housing” is incorrect.

 3          Second, while all the claims reference the “computing device . . . causing the electronic

 4   display to display real-time progress,” only claims 9 and 13 state that it is a “computing device

 5   with an electronic display.” (emphasis added) While the word “with” implies the type of physical

 6   integration between the “computing device” and “electronic display” that Perfect advocates for,

 7   the omission of the word “with” from several claims implies that such integration is not

 8   necessary. See Phillips, 415 F.3d at 1314 (“Differences among claims can also be a useful guide

 9   in understanding the meaning of particular claim terms.”). The computing device could still

10   cause the electronic display to display data remotely or through a wired connection without

11   integration in the same housing. Consequently, Perfect’s construction is too narrow.

12          Perfect’s argument based on the drawings in the ‘217 Patent is also unpersuasive. The

13   first sentence in the “Brief Description of the Drawings” section states, “The present invention

14   will be described by way of exemplary embodiments, but not limitations, illustrated in the

15   accompanying drawings.” It later explains that the drawings “illustrate one or more embodiments

16   of the invention,” suggesting there could be more. See Cont'l Circuits LLC v. Intel Corp., No.

17   2018-1076, 2019 WL 489069, at *6 (Fed. Cir. Feb. 8, 2019) (stating that the Federal Circuit has

18   “expressly rejected the contention that if a patent describes only a single embodiment, the claims

19   of the patent must be construed as being limited to that embodiment”). This makes clear that the

20   Court’s interpretation of claim terms should not be limited by the drawings.

21          Because neither party’s construction is entirely satisfactory, the Court will adopt Perfect’s

22   construction but excise the phrase “. . . having an integrated electronic display in the same

23   housing, such as iPhone or an Android Phone or an iPad or a Tablet . . . .” Dkt. #264, at 12. The

24


     DKT. #264 & 265 - 7
 1   Court will also add the examples of a “smart device” listed in the specification and alter the end

 2   of Perfect’s construction to conform to the actual language in the claims. “Computing device”

 3   therefore means “a smart device, including a personal computer and mobile device such as a

 4   tablet computer or a mobile phone, capable of receiving real time data and causing real time

 5   progress of the measured amount of an ingredient to be displayed on an electronic display.”

 6   2.     “Electronic Display”

 7          The term “electronic display” appears in claims 1, 5, 6, 9, 13, 17, and 21. The parties’

 8   competing constructions are summarized in Perfect’s opening brief:

 9

10

11

12
     Dkt. #264, at 15.
13
            The parties’ dispute over the construction of “electronic display” comes down to two
14
     words: “and” vs. “or.” Perfect argues that an “electronic display” must be able to represent “text
15
     and graphics” because the specification consistently depicts and describes this capability.
16
     Perfects also contends that an “electronic display” that only depicted text would be antithetical to
17
     displaying recipe blocks filling in proportion to the ingredient being added, which is Perfect’s
18
     central inventive concept. In addition, Perfect points to the statement in the specification that
19
     “the culinary ratio system 100 has one or more graphical displays to show the real-time amount
20
     for any ingredient being added . . . .” This indicates that at least one display must be capable of
21
     depicting graphics, which precludes Adaptics’ construction because it contemplates a scenario in
22
     which only text could be displayed.
23

24


     DKT. #264 & 265 - 8
 1          In defense of its “text or graphics” construction, Adaptics argues that Perfect’s

 2   construction is foreclosed by the specification, which describes a drawing of a “scale display” as

 3   displaying “real-time progress” that can be “graphical and/or numeric.” This argument, however,

 4   relies on the “electronic display” being the same thing as the “scale display” in some

 5   embodiments. Adaptics contends that this interpretation is correct for several reasons, while

 6   Perfect argues that the “electronic display” has to be part of the “computing device.” This

 7   disagreement about the possible locations of the “electronic display” is the main point of tension

 8   between the parties.

 9          Adaptics is correct that there is no consistent limitation in the specification or claims that

10   an “electronic display” be a part of the “computing device.” To the contrary, there are several

11   indications that the “electronic display” can be located on the “scale” in some embodiments.

12   Under the description of a “Two-Way Communications Connection,” the specification plainly

13   states that “the scale display can be synchronized and controlled by the app” to show, among

14   other things, “[r]eal-time progress of measurement.” “Electronic display” is never described in

15   the specification. However, the claims uniformly characterize “electronic display” as something

16   the “computing device” causes to display “real-time progress of the measured amount of the

17   active ingredient.” In addition, as mentioned in the previous section, just claims 9 through 15

18   describe a “computing device with an electronic display.” (emphasis added) Claims 1 through 8,

19   in contrast, only describe a “computing device causing an electronic display to display real-time

20   progress.” (emphasis added) The embodiments contemplated by claims 1 through 9 therefore

21   could correspond to the two-way communication connection described in the specification,

22   meaning an “electronic display” can be located on the scale in some embodiments.

23

24


     DKT. #264 & 265 - 9
 1           Because an “electronic display” can be located on the “scale,” Perfect’s construction

 2   cannot be correct. The description for Figure 4 states that the “scale display” can display the

 3   “[r]eal-time progress of measurement (graphical and/or numeric).” (emphasis added) Because at

 4   least some embodiments involve a “scale display” that only depicts progress using numbers, and

 5   in some embodiments an “electronic display” can be the “scale display,” it follows that in some

 6   embodiments an “electronic display” need not be capable of depicting graphics.

 7          This construction does not conflict with the specification’s requirement that the “culinary

 8   ratio system” have “one or more graphical displays.” While this indicates that every embodiment

 9   must have a graphical display somewhere, the specification contemplates that in some

10   embodiments both the scale and smart device displays “may be used for displaying information

11   about recipe ingredients.” Thus, while the “scale display” may depict that information in a solely

12   numerical form, the “smart device” could simultaneously depict the same information in a

13   graphical form. The fact that the claims do not appear to explicitly describe this dual-display

14   configuration does not mean that a second display could not exist, nor does it mean that the

15   “electronic display” that the claims do describe must be the one that depicts graphics. This

16   conclusion is reinforced by the claims’ consistent use of the article “an” before “electronic

17   display,” implying that there may be multiple. Thus, while it is true that the Perfect’s invention

18   must involve at least one display capable of depicting graphics, not every “electronic display”

19   must have that capability.

20          The Court adopts Adaptics’ construction. If Perfect had intended for “electronic display”

21   to uniformly mean “graphical display” or “smart device display,” it would have been easy to use

22   such terms in the claims or define such an equivalence in the specification. Instead, Perfect chose

23   to trade the more specific terminology from the specification for much broader language in the

24


     DKT. #264 & 265 - 10
 1   claims themselves. “Electronic display” accordingly means “a computer screen or other

 2   electronic device capable of displaying text or graphics.”1

 3   3.      “Scale”

 4           The term “scale” appears in claims 1, 5, 6, 9, 13, 17, and 21. The parties’ competing

 5   constructions are summarized in Perfect’s opening brief:

 6

 7

 8

 9
     Dkt #264, at 16.
10
             Perfect argues that its more restricted construction of “scale” is correct for several
11
     reasons. First, Perfect points to the background section of the ‘217 Patent, which contrasts
12
     Perfect’s scale with “the standard kitchen scale” and “the common digital kitchen scale.” Perfect
13
     also argues that the only “scale” described as part of an inventive embodiment in the ‘217 Patent
14
     is described as a “smart scale” and always shown as a digital kitchen scale. Perfect goes on to
15
     assert that Adaptics’ construction is overly broad and would produce absurd results, such as
16
     including bathroom scales or trucking scales.
17
             In response, Adaptics argues that Perfect’s requirement that the “scale” be “configured to
18
     be in communication with a smart device to provide real-time data” unnecessarily repeats
19
     limitations that are already present in the claims. As for Perfect’s use of the word “kitchen,”
20
     Adaptics contends that this narrowing descriptor is not included anywhere in the claims and only
21

22
     1
23     The Court notes, however, that the construction presumes that an “electronic display” capable of displaying
     graphics can also display text and numbers. Otherwise, the “graphical and/or numeric” requirement from the
     description of the “scale display” would not be satisfied. (emphasis added)
24


     DKT. #264 & 265 - 11
 1   appears twice in the background section of the specification. Adaptics observes that the ‘217

 2   Patent does not limit the type of “scale” to “kitchen scale” anywhere.

 3          The Court agrees with Adaptics that neither the specification nor the claims limit the

 4   construction of “scale” to a “kitchen scale,” or even directly describe it in such terms. Instead,

 5   the background section merely refers to kitchen scales as a means of emphasizing what Perfect’s

 6   invention is improving upon. In addition, although the drawings depict kitchen scales, this alone

 7   is not enough to mandate that all embodiments make use of kitchen scales. See Intel Corp., 2019

 8   WL 489069, at *6. Perfect’s construction is therefore incorrect insofar as it refers to a “kitchen

 9   scale.” (emphasis added)

10          However, the rest of Perfect’s construction is preferable to Adaptics’. The “scale”

11   described in the specification is uniformly referred to as a “smart scale.” The specification states,

12   “As shown in the embodiments in FIGS. 1-6, the culinary ratio system has a smart scale, a smart

13   device (computing device) and a communication connection.” Importantly, this statement is not

14   describing the embodiments but using the embodiments to describe the system itself, which

15   necessarily involves a smart scale. See Trustees of Columbia Univ. in City of New York v.

16   Symantec Corp., 811 F.3d 1359, 1365 (Fed. Cir. 2016) (distinguishing between a specification’s

17   description of preferred embodiment and statements that describe the overall scope of a term).

18          The “scale” described in every claim also has the ability to transmit “real-time data” to a

19   “computing device” as a uniform feature. This makes the second part of Perfect’s construction an

20   accurate description of the scope of the term “scale” as it is used in the claims. While language

21   similar to Perfect’s construction is also included in the claims themselves, this does not create the

22   kind of redundancy where some claims become purposeless because their defining limitations

23   have been incorporated into a term’s construction. See, e.g., Mynette Techs., Inc. v. United

24


     DKT. #264 & 265 - 12
 1   States, 139 Fed. Cl. 336, 354 (2018) (“responsive” and “readable” had to have different

 2   meanings to avoid redundancy). Here, the inventor intended to exclude any scale incapable of

 3   communicating real-time data to another device from the scope of the invention. Consequently,

 4   “scale” means “a cabled or wireless smart scale capable of communicating with a smart device to

 5   provide real-time data.”

 6   4.     “Real-Time Progress”

 7          The term “real-time progress” appears in claims 1, 5, 6, 9, 13, 17, and 21. The term “real-

 8   time” was already interpreted in the prior Markman hearing, so this dispute mainly focuses on

 9   the word “progress.” See Dkt. #190. The parties’ competing constructions are summarized in

10   Perfect’s opening brief:

11

12

13

14
     Dkt. #264, at 11.
15
            More specifically, Perfect advocates for attaching the Merriam-Webster Dictionary
16
     definition of “progress” to the Court’s previous construction of “real-time,” yielding: “Relating
17
     to a system in which input data is processed within milliseconds so that it is available virtually
18
     immediately as feedback, the feedback showing movement toward a goal or to a further or higher
19
     stage.” Perfect argues that the specification does not suggest limiting the construction to an
20
     indication of “measured weight.” Perfect also contends that the phrase following “especially” is
21
     not limiting and therefore should not be included.
22
            Adaptics’ construction is basically an attempt to import aspects of their construction of
23
     “electronic display” into this term. According to Adaptics, its construction is necessary because
24


     DKT. #264 & 265 - 13
 1   the specification states that “real-time progress of measurement” may be “graphical and/or

 2   numeric.” However, as Perfect points out, its construction does not rule this out. Indeed, its

 3   construction of “electronic display” also does not rule this out, since Perfect only contends that

 4   the display must be capable of displaying graphical content, not that it always does.

 5          The parties’ disagreement over this term appears to serve no purpose. While “real-time

 6   progress” is consistently used in the claims to refer to “real-time progress of the measured

 7   amount of the active ingredient,” Adaptics’ construction does not capture the meaning of the

 8   word “progress,” which refers to something that is ongoing. In this regard, Perfect’s construction

 9   is more accurate. “Real-time progress” therefore means “Relating to a system in which input data

10   is processed within milliseconds so that it is available virtually immediately as feedback, the

11   feedback showing movement toward a goal or to a further or higher stage.”

12   6.     “Tared Weight”

13          The term “tared weight” appears in claims 1, 5, 6, 9, 13, 17, and 21. The parties’

14   competing constructions are summarized in Perfect’s opening brief:

15

16

17

18

19
     Dkt. #264, at 18.
20
            The parties are basically in agreement that these two definitions are functionally
21
     equivalent and simply argue over whether specificity or conciseness should be emphasized.
22
     Because the specificity of Perfect’s construction makes it easier to apply, the Court adopts it.
23

24


     DKT. #264 & 265 - 14
 1   7.     “Taring”

 2          The term “taring” appears in claims 1, 5, 6, 9, 13, 17, and 21. The parties’ competing

 3   constructions are summarized in Perfect’s opening brief:

 4

 5

 6

 7
     Dkt. #264, at 21.
 8
            The parties’ disagreement for “taring” is essentially the same as for “tared weight.” The
 9
     Court therefore adopts Perfect’s construction for the same reason.
10
     8.     “Culinary Combination”
11
            The term “culinary combination” appears in claims 1, 5, 6, 9, 13, 17, and 21. The parties’
12
     competing constructions are summarized in Perfect’s opening brief:
13

14

15

16

17
     Dkt. #264, at 19.
18
            Perfect argues that this term must be construed because the parties may disagree about its
19
     plain and ordinary meaning. Adaptics contends that construction is unnecessary because
20
     “culinary combination” appears in the preamble to the claims, which states, “A method for a
21
     computing device to assist a user in assembling a culinary combination according to a recipe, the
22
     recipe identifying one or more ingredients and one or more target amounts, each of the
23
     ingredients associated with one of the target amounts, the method comprising . . . .” Adaptics
24


     DKT. #264 & 265 - 15
 1   asserts that this use of “culinary combination” does not limit how Perfect’s inventive “method”

 2   operates and thus needs no construction. If the term is construed, Adaptics objects to Perfect’s

 3   construction to the extent that it is limited to “human consumption.”

 4          “Generally, the preamble does not limit the claims.” Allen Eng'g Corp. v. Bartell Indus.,

 5   Inc., 299 F.3d 1336, 1346 (Fed. Cir. 2002). However, the preamble may be limiting “when the

 6   claim drafter chooses to use both the preamble and the body to define the subject matter of the

 7   claimed invention,” i.e., the preamble is “necessary to give life, meaning and vitality to the

 8   claim.” Id. (internal quotations omitted). “On the other hand, a preamble is not limiting where a

 9   patentee defines a structurally complete invention in the claim body and uses the preamble only

10   to state a purpose or intended use for the invention.” Poly-Am., L.P. v. GSE Lining Tech., Inc.,

11   383 F.3d 1303, 1310 (Fed. Cir. 2004) (internal quotations omitted). Courts make this

12   determination “on the facts of each case in view of the claimed invention as a whole.” Allen

13   Eng'g, 299 F.3d at 1346.

14          In Poly-America, the court held that the term “blown-film” was limiting as used in the

15   preamble, which started every claim with, “A blown-film textured liner, comprising . . . .” 383

16   F.3d at 1310 (quoting US PAT 5763047). The court explained that the term represented an

17   “important characteristic of the claimed invention” and also pointed out that the term appeared in

18   the title, summary, embodiment descriptions, and all the claims. Id. Similarly, in Pitney Bowes,

19   Inc. v. Hewlett-Packard Co., the court held that a phrase in the preamble was limiting because it

20   was “intimately meshed with the ensuing language in the claim.” 182 F.3d 1298, 1306 (Fed. Cir.

21   1999). The court reached this conclusion because the last clause in the claim, which described

22   the type of shape the patented printer should generate, harkened back to the same terms that

23   appeared in the preamble. Id.

24


     DKT. #264 & 265 - 16
 1           In contrast, in Allen Engineering, the court held that the term “fast steering” was not

 2   limiting as used in the preamble. 299 F.3d at 1347. The preamble described the invention as “[a]

 3   self-propelled, fast steering motorized riding trowel for finishing a concrete surface, said trowel

 4   comprising ....” Id. at 1346. The court held that the term merely described the invention’s

 5   purpose, and noted that the specification and claims provided no interpretive frame of reference

 6   for the term. Id.

 7           Here, while “culinary combination” is used to identify the invention’s purpose and does

 8   not itself show up in the body of the claims, it also defines the scope of a term that shows up

 9   repeatedly in the claims: “ingredient.” Indeed, unlike Allen Engineering, the specification

10   provides an interpretive frame for “culinary combination” by stating, “As used herein, culinary

11   combinations will include creations of mixology and of cooking.” “Culinary combination” thus

12   limits the types of “ingredients” that the claims refer to, making “culinary combination” a

13   limiting term.

14           This leaves only the question of whether Perfect’s construction properly limits the term to

15   “human consumption.” While the embodiments depict food or drinks for human consumption,

16   the ‘217 patent only explicitly limits “culinary combination” by stating that it includes “creations

17   of mixology and of cooking.” Thus, even if those terms related solely to human consumption, the

18   specification does not create an exclusive list. The Merriam-Webster Dictionary defines

19   “culinary” as, “of or relating to the kitchen or cookery,” which also does not limit the definition

20   to human consumption. Consequently, the word “human” will be excised but Perfect’s

21   construction is otherwise adopted. Accordingly, “culinary combination” means “food produced

22   for consumption by a process by combining, mixing, and heating ingredients, or a drink for

23   consumption (e.g., cocktail) produced by mixing ingredients, often involving alcohol.”

24


     DKT. #264 & 265 - 17
 1   9.     “Out of the Order”

 2          The term “out of the order” appears in claims 5, 13, and 21. The parties’ competing

 3   constructions are summarized in Perfect’s opening brief:

 4

 5

 6

 7

 8   Dkt. #264, at 19.
 9          Perfect argues that its construction correctly corresponds to the specification, which states
10   that “[t]he culinary ratio system 100 displays ingredients and actions of a recipe in a logical and
11   intuitive order” and references a “recommended order of actions and ingredients.” The
12   specification later explains that Figure 18 shows how “[t]he culinary ratio system 100 keeps an
13   ingredient history of ingredient events,” including “any measured ingredient activity occurring
14   out-of-order.” According to Perfect, “the order” mentioned in the claims is actually “the
15   recommended order” described in the specification.
16          Adaptics argues that “out of the order” must be read within the context of the preceding
17   clauses in claims 5, 13, and 21. Those clauses read:
18

19

20

21

22

23

24


     DKT. #264 & 265 - 18
 1   Adaptics argues that “the” is used to refer to the antecedent “an order.” Adaptics also equates

 2   “out of” with “from,” and argues that there is no support for equating “out of the order” with

 3   “out of order,” as Perfect advocates.

 4          The most important sticking point between the parties is the appropriate definition of “out

 5   of.” The Merriam-Webster Dictionary defines “out of” as, “used as a function word to indicate

 6   choice or selection from a group,” which would favor Adaptics’ construction. However, it also

 7   defines it as, “used as a function word to indicate a position or state away from the usual or

 8   expected,” which would favor Perfect’s definition. Whether or not “the order” referenced in the

 9   claims is actually “the recommended order,” an “order” always refers to some kind of prescribed

10   sequence. Therefore, selecting an ingredient “away from” the order identified in the claims, even

11   if it is not necessarily the “recommended order” mentioned in the specification, would still

12   comport with Perfect’s construction.

13          However, Perfect’s construction is ultimately superior to Adaptics because it aligns with

14   the specification’s description of how the system deals with “mistakes” that result from a user

15   adding an ingredient at the wrong time. Consequently, the Court adopts Perfect’s construction.

16   10.    “Target Amount”

17          The term “target amount” appears in claims 1, 5, 6, 9, 13, 17, and 21. The parties’

18   competing constructions are summarized in Perfect’s opening brief:

19

20

21

22
     Dkt. #264, at 20.
23

24


     DKT. #264 & 265 - 19
 1          Although Adaptics contends that “target amount” should be given its plain and ordinary

 2   meaning, Adaptics also does not object to Perfect’s construction. See Dkt. #265, at 20. In light of

 3   this, the Court adopts Perfect’s construction.

 4   11.    “Upper Threshold”

 5          The term “upper threshold” appears in claims 1, 9, and 17. The parties’ competing

 6   constructions are summarized in Perfect’s opening brief:

 7

 8

 9

10   Dkt. #264, at 21.

11          Adaptics has indicated that it has no objection to Perfect’s construction, and the Court

12   therefore adopts it. See Dkt. #264, at 21.

13   12.    “Real Time”

14          Although “real time” was already construed during the prior Markman hearing [Dkt.

15   #190], Adaptics urges the Court to adopt its new construction, which it summarizes in its

16   opening brief:

17

18

19

20

21

22
     Dkt. #265, at 15.
23

24


     DKT. #264 & 265 - 20
 1          Perfect argues that the Court should reject Adaptics’ new constructions of terms that were

 2   already construed in the previous Markman hearing. Perfect points to Adaptics’ own Motion to

 3   Consolidate the ‘365 and ‘217 patent cases, in which Adaptics argued that the two patents were

 4   nearly identical. See Dkt. #213, at 2, 5. Adaptics assured the Court that Perfect would have the

 5   ability to present additional terms for construction but did not suggest that it would re-visit

 6   previously construed terms. Id. at 5. Perfect also identifies several cases holding that identical

 7   terms in related patents should be construed consistently unless the Court is “otherwise

 8   compelled.” See Omega Eng'g, Inc, v. Raytek Corp., 334 F.3d 1314, 1334 (Fed. Cir. 2003); see

 9   also Trustees of Columbia Univ. in City of New York v. Symantec Corp., 811 F.3d 1359, 1369

10   (Fed. Cir. 2016).

11          Adaptics admits that its new construction is “very similar” to the current construction but

12   argues that its definition of “real time” is superior because it derives from a technical dictionary.

13   Dkt. #265, at 23-24. However, Adaptics’ expert “agrees with the Court’s current construction

14   generally.” Id.

15          The parties and the Court have already invested significant resources in construing the

16   term “real time.” Indeed, it was a primary focus of the first Markman hearing. The fact that

17   Adaptics moved to consolidate the ‘365 and ‘275 patent cases does not give it license to re-

18   litigate issues that have already been decided, especially where there is no substantial reason to

19   change course. As Perfect points out, Adaptics does not provide a sound reason for why it could

20   not have presented this construction at the prior Markman hearing. The IEEE Dictionary of

21   Standards and Terms that Adaptics relies on for its new construction is not new and certainly

22   does not post-date the last hearing. The Court will therefore not alter the current construction of

23   “real time.”

24


     DKT. #264 & 265 - 21
 1   13.    “Period of Inactivity”

 2          “Period of inactivity” was also previously construed when the parties submitted their

 3   Joint Claim Construction Chart, in which Adaptics waived objection to Perfect’s construction.

 4   Dkt. #141. However, Adaptics argues for the following new construction, summarized in its

 5   opening brief:

 6

 7

 8

 9

10   Dkt. #265, at 22.
11          Adaptics argues that its new construction is necessary because Perfect’s previous
12   construction introduces an improper intent requirement by using the word “predetermined.”
13   Adaptics also contends that Perfect’s construction improperly focuses on the goal of data
14   monitoring instead of the data monitoring itself. Perfect responds that its construction is superior
15   because it accounts for the specification’s statement that “the user can adjust the period of
16   inactivity.” By ignoring this important description of the term in the specification, Perfect
17   contends that Adaptics’ construction falls short. Finally, Perfect points out that Adaptics’ use of
18   the word “significantly” introduces uncertainty.
19          For the same reasons described with respect to “real time,” the Court will not adopt
20   Adaptics’ new construction of “period of inactivity.” However, in addition, Perfect’s existing
21   construction more accurately accounts for the term’s meaning as used in the specification. While
22   it is true that Perfect’s construction focuses on the data monitoring’s goal, “period of inactivity”
23

24


     DKT. #264 & 265 - 22
 1   is referenced in the specification within a goal-oriented context. Specifically, the “period of

 2   inactivity” tells the “scale” when to “perform[] a ‘tare’ and advance to the next recipe block.”

 3          The word “predetermined” also does not introduce the “intent” element that Adaptics

 4   insists on. Instead, it addresses the fact that the specification contemplates a specific “period of

 5   inactivity” that must be set either by the product itself or adjusted by the user manually.

 6   Adaptics’ construction does not address this context from the specification. The Court will

 7   therefore not alter the current construction of “period of inactivity.”

 8                                             CONCLUSION

 9          Therefore, the Court construes the disputed terms in the ‘217 patent as set forth above.

10          IT IS SO ORDERED.

11

12          Dated this 20th day of February, 2019.

13

14                                                          A
                                                            Ronald B. Leighton
15                                                          United States District Judge

16                                                          	
                                                            	
17

18

19

20

21

22

23

24


     DKT. #264 & 265 - 23
